NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
DEY PHARMA, LP AND DEY INC.,
Plaintiffs-Appellees, »
V.
SUNOVION PHARMACEUTICALS INC.,
Defen,dant-Appellan,t.
2011-1507 .
Appeal from the United States District Court for the
District of De1aWare in case n0. 08-CV-0372, Judge Leo-
nard P. Stark.
ON MOTION
ORDER
Sun0vion Pharmaceuticals Inc. moves for a 7-day ex-
tension 0f time, until December 5, 2011, to file its reply
brief
Upo11 consideration thereof
IT IS ORDERED THA'l‘I `

DEY PHARMA v, SUNOVl0N PHARMA
The motion is granted
2
FoR THE CoURT
 0 6  /s/' Jan Horba1y
Date
cc: Edgar H. Haug, Esq
Joseph M. O’Ma11ey, Jr., Esq.
321
J an H01'ba1y
C1erk _
FlLED
H.S. C0uRr 0F APPEALs FOR
ms FEnERAL clRcurr
050 06 2011
tim umw
_cuzmx